Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 28 May 2020. Claims 1-2 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 9-11 of claim 1 recites, “combining the brain image analysis result with the additional data to determine a score related to a probability that the patient may have a particular disease.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the 
For examination purposes, examiner will interpret claim 1 to include all possible means of “combining the brain image analysis result with the additional data to determine a score related to a probability that the patient may have a particular disease.” Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-2 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
(a) analyzing a pre-stored brain image of the patient … to determine a brain image analysis result including at least one of: a presence of a tumor or lesion, brain age, brain health, a gyrification coefficient; 
(b) receiving additional data, including at least one of: voice recognition index, additional symptom checks, blood work results, genetic sequencing results; and 
(c) combining the brain image analysis result with the additional data to determine a score related to a probability that the patient may have a particular disease.
Therefore, the claim as a whole is directed to “diagnosing a patient”, which is an abstract idea because it is a method of organizing human activity. “[ 10 ]” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). This is a process of a doctor using patient information, including images and other data, to diagnose that patient.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element:
a Convolutional Neural Network (CNN)
This additional element merely amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element merely amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This is not enough to make the claims amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claim 2 further recites the additional elements:
at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data; and 
at least one processor communicably coupled to the at least one nontransitory processor-readable storage medium, wherein the at least one processor is configured to perform the steps of the method of claim 1.
These additional elements merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claim 2 are ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalafut et al. (U.S. 2020/0211692), hereinafter “Kalafut”.

Regarding claim 1, Kalafut discloses a computer-implemented method for predicting neurological treatment for a patient, the method comprising:
(a) analyzing a pre-stored brain image of the patient by means of a Convolutional Neural Network (CNN) to determine a brain image analysis result (See Kalafut [0086] the system uses image data to generate the diagnoses. [0096] the AI models can analyze images of the brain. [0100] the AI models can include convolutional neural networks.) including at least one of: a presence of a tumor or lesion, brain age, brain health, a gyrification coefficient (See Kalafut [0096] the AI models can analyze images of the brain, including identifying a tumor in the image.); 
(b) receiving additional data, including at least one of: voice recognition index, additional symptom checks, blood work results, genetic sequencing results (See Kalafut ; and 
(c) combining the brain image analysis result with the additional data to determine a score related to a probability that the patient may have a particular disease (See Kalafut [0086] the system can generate diagnoses from the image and other data, and provide probabilities for those diagnoses.).

Regarding claim 2, Kalafut discloses the method of claim 1 as discussed above. Claim 2 recites at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data; and at least one processor communicably coupled to the at least one nontransitory processor-readable storage medium, wherein the at least one processor is configured to perform the steps of the method of claim 1. Kalafut discloses a storage medium and processor (see Kalafut [0190]) and the method of claim 1. Therefore, claim 2 is rejected based on the same analysis as claim 1 above.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsieh (U.S. 2018/0144465) discloses a system and method for using neural networks to diagnose patients using medical image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619